DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  

Allowable Subject Matter
Claims 1-20 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A cryogenic liquid dispensing system comprising; … a tank … including a bottom portion that is configured to hold a first portion odispensing line … a second supply line … independent of the first supply line; … a second supply valve.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1; 
the prior art of record does not teach 

“A method of dispensing a cryogenic liquid comprising the steps of … opening a first supply valve in a first supply line in liquid communication with a pump and a tank defining an area and including a bottom portion that is configured to hold a first portion of cryogenic liquid; … opening a recycle valve … a basin defining an area configured to hold a second portion of cryogenic liquid, with the basin being located at a height raised above the bottom portion of the tank … pumping cryogenic liquid from the bottom of the tank through the first supply line and the recycle line to the basin; d. closing the recycle valve and opening a dispensing valve …. pumping cryogenic liquid from the bottom portion of the tank, through the first supply line and first supply valve, … when the level of cryogenic liquid in the bottom portion of the tank drops below the level required for reliable operation of the pump for dispensing, closing the first supply valve and opening a second supply valve located in a second supply line in liquid communication with a bottom portion of the basin and the pump independent of the first supply line.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 9; 
the prior art of record does not teach 

“A cryogenic liquid dispensing system comprising; … a tank defining an area and including a bottom portion that is configured to hold a first portion of cryogenic liquid; … a basin … configured to hold a second portion of cryogenic liquid at a height raised above the bottom portion of the tank, … a first pump; … a first supply line …. a first supply valve located in the first supply line … a recycle line in liquid communication with the first pump and an upper portion of the tank; … a recycle valve located in the recycle line … a dispensing line …. a dispensing valve in the dispensing line; … a second supply line … independent of the first supply line; … a second supply valve.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 11;

the prior art of record does not teach 

“A cryogenic liquid dispensing system comprising; … a tank … including a bottom portion that is configured to hold a first portion o

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 13; and 
the prior art of record does not teach 

“A cryogenic liquid dispensing system comprising; … a tank … including a bottom portion that is configured to hold a first portion of cryogenic liquid; … a basin … configured to hold a second portion of cryogenic liquid at a height raised above the bottom portion of the tank, … a pump; … a first supply line … a three-way supply valve … a recycle line … a recycle valve located in the recycle line … a dispensing line … a dispensing valve in the dispensing line; … a second supply line … independent of the first supply line; … said three-way supply valve in fluid communication with the second supply line.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 17.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
1.) U.S. Patent No. 1,953,467 (Dana), which discloses a dispensing apparatus. 
2.) U.S. Patent No. 2,729,068 (Mitchell), which discloses a fuel storage tank. 
3.) U.S. Patent No. 3,798,918 (Maher et al.), which discloses an apparatus for storing natural gas. 
4.) U.S. Patent No. 3,967,465 (Asselman et al.), which discloses a container for storing gas. 
5.) U.S. Patent No. 5,373,701 (Siefering et al.), which discloses a cryogenic station. 
6.) U.S. Patent No. 9,746,132 (Gustafson et al.), which discloses a gas delivery system. 
7.) U.S. Patent Application Publication No. 2018/0202609 (Madison), which discloses a cryogenic container. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753